Citation Nr: 1533564	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and mood disorder not otherwise specified. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the service connection claim for a psychiatric disorder due to a lack of new and material evidence.  In July 2011, the Board reopened and remanded the claim for further development.  The Board again remanded the claim in March 2013 and March 2014 for compliance with its remand directives.  The Board finds that the development accomplished since March 2014 is substantially compliant with those directives, and therefore adjudication may proceed.  Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).         


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a diagnosis of PTSD that may form the basis for an award of VA benefits, and his mood disorder not otherwise specified did not have its onset in service and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's notice requirements were satisfied by a letter issued in August 2006. 

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private records, records from the Social Security Administration (SSA), and lay statements are associated with the claims file.  There is no indication from the record of any outstanding, relevant private or VA treatment records that should be obtained.  

The Board notes that in August 2014, the Veteran reported that he had sought VA treatment for mental health in July 2014, and that treatment record is not on file.  However, the Board finds that remanding the case solely to accomplish this action would impose unnecessary additional burden on VA with no reasonable possibility of any benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  This is because any VA treatment records dated since 2014 would only pertain to the first element of the Veteran's service connection claim (i.e. the existence of a current disability), but would not address the second and third elements of the claim.  As discussed below, the first element of the claim has already been established, as a current psychiatric disability has been shown.  Indeed, a VA examination report dated the same month as that of the outstanding VA treatment record includes a diagnosis of a current psychiatric disorder.  

The Board has previously remanded this case three times for development pertaining to the second element of the claim (i.e. the in-service element).  As discussed below, after repeated attempts to assist the Veteran in substantiating his claim, this second element remains unproven, and the lack of a diagnosis of PTSD that can form the basis for an award of service connection benefits in particular is due, in part, to the lack of credible supporting evidence of a stressor.  Since the outstanding VA treatment records would not have any bearing on the events and circumstances of the Veteran's service in the 1970's, they are not relevant, and obtaining them would serve no useful purpose.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Not all medical records must be sought, but only those that are relevant to the Veteran's claim).         

The Veteran was afforded a VA psychiatric examination in July 2014.  The examination report reflects review of the Veteran's claims file and consideration of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report is adequate because it is based on the Veteran's medical history and describes its findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The report reflects that the day before the examination, the Veteran fell down and was sent to the hospital, where he was treated and released the same day.  The examiner noted that the Veteran had difficulty recalling information from his early years.  However, the Veteran's sister accompanied him to provide assistance, and the examiner was able to assess the Veteran's condition and render a medical opinion based on her review of the claims file and examination of the Veteran.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist has been met.  

Analysis 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.   

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he has a current psychiatric disorder that is related to service. 

The Veteran's service records show that he served on active duty for seven months and fourteen days, with approximately two months served overseas (in Germany).  The military occupational specialty (MOS) listed on the Veteran's Form DD-214 is armorer and unit supply specialist.  His service treatment records do not reflect any complaint, treatment, or diagnosis of a psychiatric disorder.  According to the Veteran's separation examination report from February 1975, his psychiatric condition was normal.  

The Veteran's SSA records, dated primarily from the early 1990's, did not contain any diagnosis or treatment for a psychiatric disorder.  According to a September 1992 SSA disability determination, no mention was made of a psychiatric disorder, and instead the Veteran was found to be disabled due to a lumbar spine disability with related muscle weakness and neurological impairment.  

An October 1996 VA treatment note reflected that the Veteran had difficulty sleeping for the previous two years, as well as anxiety, and the provider noted an impression of insomnia and anxiety.  A treatment note from the same month similarly noted that the Veteran was nervous, tense, unable to sleep, and depressed.  

A January 1997 VA General Medical examination report did not include any psychiatric diagnosis, and the only psychiatric symptoms noted were those of difficulty sleeping for the past two years and nightmares of Vietnam (however, the Board notes that the Veteran's service records show that he did not serve in Vietnam).

A September 1998 VA progress note reflected that the Veteran was not compliant with his medications and that his daily routine lacked any meaningful activity.  He was counseled to seek one meaningful activity to be involved in, and was directed to get medication refills from the pharmacy.  A March 1999 VA mental health clinic note included an observation that the Veteran was anxious, and neurotic depression was diagnosed.   

An August 2001 VA treatment note by a staff psychiatrist included a diagnosis of neurotic depression.  According to a November 2001 VA psychiatry outpatient note, the Veteran was diagnosed with neurotic depression and chronic depression; it was also noted that his mother had recently passed away.  A March 2002 nursing mental health outpatient note reflected that the Veteran continued to be followed for neurotic depression.    

During a March 2003 Decision Review Officer (DRO) hearing, the Veteran testified that his PTSD and nervous condition were caused by the general shooting, hollering, and screaming that occurred during practice simulations while the Veteran was stationed in Germany.  He testified that he saw a doctor in service and that the doctor told him that his nerves were due to stress and gave him medication.  The Veteran stated that he was in service for two years from 1973 to 1975.  He stated that he was currently receiving VA treatment in Tuskegee, and that his VA doctor told him he had PTSD and nerves.

According to a February 2004 VA outpatient note, a staff psychiatrist diagnosed the Veteran with mood disorder, not otherwise specified.  

An April 2007 VA treatment note by a nurse practitioner included a notation of "?PTSD."  A VA physician assistant provided a diagnosis of PTSD in August 2011; however, this diagnosis was based on the Veteran's self-reported stressor.  In an October 2008 VA treatment note, a staff psychiatrist clarified that the appropriate psychiatric diagnosis was that of mood disorder not otherwise specified, and noted that the Veteran was upset over difficulties obtaining service connection for PTSD.  

In October 2012, the Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information to corroborate the Veteran's reported stressor.  The memorandum documented numerous attempts to obtain documentation from various law enforcement agencies and the U.S. Army Crime Records Center.  The memorandum already reflects attempts to verify the deaths of the individuals through Morning Reports and other requests for U.S. Army casualty information.  All inquiries resulted in negative responses.   

In an October 2012 statement, the Veteran reported that his doctor told him he was being treated for PTSD, and that his symptoms fell within that diagnosis. 

In a March 2013 email, the custodian of records for Prince George County reported that as the archived criminal offense reports only dated back to 1978, the records requested by the Appeals Management Center (AMC) were unavailable.  

An August 2013 PIES response to a request for all mental health records, to include outpatient records, for the Veteran during his two months stationed in Germany was negative for any treatment records. 

In a March 2014 letter from the Criminal Justice Information Services Division of the Virginia Department of State Police, the AMC was notified that they had searched their files for the information requested pertaining to the Veteran's reported stressor, and no results were found.   

According to a May 2014 response from the records management supervisor of the City of Petersburg's Bureau of Police, he was unable to locate or provide any records dated prior to 2005.  The records management supervisor also stated that the retention period for public records that have no investigative value is 10 years, which had long been exceeded in this case.    

In July 2014, the Veteran was afforded a VA psychiatric examination.  The VA examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD according to the DSM-IV or DSM-5 criteria.  The examiner noted that the Veteran was a poor historian and that the location of his stressors varied from record to record.  The examiner stated that it was unclear whether the variance in details concerning stressors was the result of the Veteran's recent health issue, or whether it was due to malingering.  The examiner also opined that the service records indicating that the Veteran had been unable to conform to the military structure and had been disrespectful and insubordinate were not related to his currently-diagnosed mood disorder, but rather were indicative of an antisocial personality disorder that most likely began before his military service.  
 
Upon review of the evidence, there is no notation of psychiatric symptoms during the Veteran's active service, and his discharge examination indicated that his psychiatric condition was normal.  The first post-service evidence of psychiatric treatment was not until October 1996, more than 20 years after service.  As such, there is no evidence showing a psychiatric disability in service or a psychosis within one year of the Veteran's separation from service.

The evidence shows that during the late 1990's and early 2000's, the Veteran's psychiatric complaints were attributed to varying disorders, including neurotic depression, mood disorder, depressive disorder, and anxiety disorder.  However, later treatment records show a convergence of these varying diagnoses into mood disorder not otherwise specified.  Beginning in 2004, the Veteran's treating psychiatrist determined that the Veteran was suffering from mood disorder not otherwise specified.  This diagnosis remained relatively consistent since that time, and the VA examiner determined that the same disorder was present on examination in July 2014.  According to an April 2007 VA treatment note, a nurse practitioner wrote "?PTSD."  However, the question mark indicates that the diagnosis was uncertain, and suggests that further evaluation was needed.  While a VA physician assistant provided a diagnosis of PTSD in August 2011, this diagnosis was based on the Veteran's self-reported stressor, which has not been verified and for which there is no credible supporting evidence.  A diagnosis based on inaccurate facts holds no probative value.  Moreover, various VA psychiatrists and psychologists have since corrected the diagnosis (see, e.g., October 2008 VA psychiatrist note, July 2014 VA examination report).  In October 2012, the Veteran reported that his doctor told him he had symptoms of PTSD.  The Veteran is competent to report what his doctor told him.  See Jandreau, 492 F.3d at 1376-77.  However, in this case, the VA treatment records and examination reports contradict the Veteran's assertion, and they show that mood disorder not otherwise specified is the appropriate diagnosis. 

In reviewing all evidence relating to the Veteran's reported stressor in service, the Board notes that there are inconsistencies and gaps within the Veteran's various statements.  For example, when the Veteran originally filed his claim for PTSD, he reported at a March 2003 DRO hearing that his stressor was the general hollering, shooting, and screaming during the practice drills in Germany.  It was not until the Veteran's claim was later reopened that he asserted that his stressor was a nightclub shooting in which two individuals were killed.  Although he reported in an August 2011 statement that these individuals were his friends, he was unsure whether they were in the military.  While the Veteran testified in March 2003 that he had received mental health treatment while stationed in Germany, all searches for mental health treatment records from the appropriate records repository were negative.  The Veteran's service treatment records likewise do not reflect any mental health treatment.  A January 1997 VA General Medical examination report included the Veteran's report that he suffered from nightmares from Vietnam; however, his service records show that he did not serve in Vietnam.       

VA has determined that, after exhaustive attempts, the reported information regarding the in-service stressor still cannot be verified.  As discussed above, there are inconsistencies and gaps in the Veteran's statements regarding his stressor, and his service treatment records contradict his report of receiving mental health treatment in service.  In short, there is no credible supporting evidence of a stressor in service, and there is no evidence of any psychiatric condition or treatment in service or for 20 years after service.  

Additionally, in this case, none of the five exceptions with relaxed evidentiary standards under 38 C.F.R. § 3.304(f) applies.  As to § 3.304(f)(1), PTSD was not diagnosed during service according to the Veteran's service treatment records.  Concerning § 3.304(f)(2), the Veteran's service personnel records reflect that he was not engaged in combat.  As to § 3.304(f)(3), although Veteran reported being fearful for his life in a nightclub in Virginia, this fear was not of hostile terrorist or military activity.  Regarding § 3.304(f)(4), the Veteran was not a prisoner of war.  Finally, as to § 3.304(f)(5), the Veteran's claim is not based on personal assault. 

The Board finds that the Veteran has not been a reliable historian in the reporting of his in-service stressor.  The preliminary diagnoses of PTSD by a physician assistant and nurse practitioner were later corrected by VA psychiatrists and psychologists.  Moreover, the preliminary diagnoses of PTSD were based on the Veteran's reported stressors, which are unsupported and uncorroborated.  The record reflects that the Veteran first sought mental health treatment more than 20 years after separation from service, and the July 2014 VA examiner failed to relate the Veteran's current diagnosis of mood disorder not otherwise specified to his service from the 1970's.    

The evidence preponderates against the Veteran's claim for service connection for a psychiatric disorder, including PTSD and a mood disorder.  Therefore, the benefit of the doubt doctrine is not for application, and service connection is not warranted.     






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a psychiatric disorder, to include PTSD and mood disorder not otherwise specified is denied. 



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


